Citation Nr: 1116666	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 21, 2009 and from August 1 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from June 1965 to June 1967.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (the RO).  

In December 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board notes that the Veteran has been awarded multiple temporary total evaluations (100 percent) based upon in-patient hospital treatment for his service-connected PTSD in a VA or an approved hospital for a period in excess of 21 days as per 38 C.F.R. § 4.29 (2010).  Specifically, the Veteran was hospitalized at the Lyons Campus of the VA New Jersey Health Care System for treatment relating to his service-connected PTSD from May 21, 2009 to July 2, 2009.  The Veteran was awarded a total evaluation from May 21, 2009 to August 1, 2009.  As this award occurs during the time period under consideration and the Veteran may not receive an evaluation more than the assigned 100 percent for that time period, the issue has been recharacterized as on the title page of this decision.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of total occupational and social impairment.  




CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision.

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The Board is presented with a record on appeal which indicates that in addition to the Veteran's service-connected PTSD, there are diagnoses of a variety of non service-connected psychiatric disabilities, to include depressive disorder and polysubstance abuse.  See e.g., the March 2006 VA examination report.  

The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Board observes that the March 2006 VA examiner noted that the Veteran's depressive disorder was secondary to his service-connected PTSD, although a separate evaluation is not in effect.  The remainder of the competent medical evidence of record does not successfully differentiate between symptomatology associated with non service-connected psychiatric problems and service-connected PTSD.  The Board will therefore attribute all other psychiatric symptoms to the Veteran's service-connected PTSD.  

The Veteran's service-connected PTSD is currently evaluated 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010), based on evidence of flashbacks, hypervigilence, intrusive thoughts, depression, anxiety, nightmares, sleep impairment, isolation, irritability, rage reactions and difficulty maintaining close relationships due to PTSD.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work- like setting); inability to establish and maintain effective relationships.

100 percent:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 and 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In addressing the criteria for the next higher rating of 70 percent, the competent and other medical evidence of record reflects that the Veteran has contemplated suicide.  Specifically, the Veteran reported "frequent suicidal thoughts" and a "sense of foreshortened future" at the March 2006 VA examination.  The February 2008 VA examination report reflect that the Veteran reported "some suicidal thought."  See February 2008 VA examination report.  Indeed, the Veteran also testified that he has contemplated committing suicide since the 1980's.  See the December 2010 VA hearing transcript at pages 14, 15, 19 and 20.  In light of above, the Board finds that suicidal ideation has been demonstrated.  

With respect to obsessional rituals which interfere with routine activities, there are multiple instances in the Veteran's VA claims file which are reflective of such.  The Veteran reported to the March 2006 VA examiner that he sits with his back to the wall and must inspect an area before becoming comfortable in a new setting.  See the March 2006 VA examination report.  During a November 2007 Formal RO hearing, the Veteran testified that he checks doors and windows several times before going to sleep.  See the November 2007 RO hearing transcript at page 2.  His testimony is congruent with the February 2008 VA examination report, which reflects that the Veteran checks doors and windows "all the time" and "needs to scan the environment" to make sure it's safe and will not sit with his back to a door.  See the February 2008 VA examination report.  

The Veteran's VA claims file is devoid of any instance of speech described as intermittently illogical.  Indeed, the March 2006 and February 2008 VA examination reports and the Veteran's outpatient VA treatment records reflect that the Veteran's speech is normal.  As such, intermittently illogical speech is not demonstrated.  

Concerning near-continuous panic or depression affecting the ability to function independently, the Veteran reported panic and depression "quite frequently" and stated that he thinks about his activities in the Republic of Vietnam "nearly every day."  See the March 2006 VA examination report.  Moreover, the Veteran was described by the February 2008 VA examiner as "quite depressed" and reported that he that he "mopes around" for days at a time and also experiences "panic symptoms a lot of the time."  See the February 2008 VA examination report.  Accordingly, near-continuous panic or depression affecting the ability to function independently has been demonstrated.  

With respect to impaired impulse control (such as unprovoked irritability with periods of violence), the Veteran's VA claims file is replete with reports and testimony documenting instances of such.  Specifically, the March 2006 VA examination report reflects that the Veteran demonstrates "road rage" and irritability, frequent rage reaction and gets argumentative easily.  See the March 2006 VA examination.  More specifically, the Veteran has reported and the VA outpatient treatment records reflect that the Veteran's anger, irritability and rage have resulted in many fights, resulting from the Veteran becoming "inappropriately angry over minor provocations."  See e.g., VA outpatient treatment records dated in May 2006, November 2006, May 2007, the reports of the March 2006 and February 2008 VA examinations, and statements from VA medical professionals dated in May 2006, November 2007 and August 2009.  Moreover, a January 2007 VA outpatient treatment record reflects that the Veteran had been contemplating arming himself because he may harm someone because he is afraid they may harm him.  See a January 2007 VA treatment record.  It appears that the Veteran's violent temper has been demonstrated, as the Veteran asserted that he was imprisoned in 2002 for attacking another resident with a knife at the "Starting Over" recovery house.  See the Veteran's statements in January 2008, May 2008 and October 2008.  These instances are congruent with the Veteran's recent VA testimony concerning his unprovoked irritability and violence.  See the December 2010 VA hearing transcript at pages 7 - 12.  In light of above, impaired impulse control (such as unprovoked irritability with periods of violence) has been demonstrated.  

The Veteran's VA claims file is devoid of any instance that the Veteran has experienced or demonstrated spatial disorientation.  Indeed, the Veteran was noted to be oriented to all spheres in the reports of the March 2006 and February 2008 VA examination reports.  As the Veteran has never contended that he experiences spatial disorientation and the competent medical and other evidence of record fails to reflect such, this criterion is not demonstrated.  

Concerning neglect of personal appearance and hygiene, the March 2006 VA examination report reflects that, when depressed, the Veteran "ignores certain grooming habits such as changing his clothes and washing and bathing."  See the March 2006 VA examination report.  The Veteran further reported ignoring his grooming habits at the February 2008 VA examination and he testified to such at the December 2010 VA hearing.  See the February 2008 VA examination report and the December 2010 VA hearing transcript at page 16.  While there is also evidence that the Veteran has been appropriately dressed and groomed, resolving all benefit of the doubt in the Veteran's favor, neglect of personal appearance and hygiene has been demonstrated.  

With respect to difficulty adapting to stressful circumstances including work or a worklike setting, the Veteran's VA claims file is replete with instances of such.  Specifically, the March 2006 VA examination report reflects the Veteran's reports of difficulty "getting along" with people at work and VA treatment records dated in May 2006 and May 2007 reflect that the Veteran cannot "hold a job" because of his inability to work with other people.  See the March 2006 VA examination report and VA outpatient treatment records dated in May 2006 and May 2007.  At the November 2007 Formal RO hearing, the Veteran testified that he cannot work with people or on a specific time schedule.  See the November 2007 RO hearing transcript at pages 4 and 5.  Further, the February 2008 VA examination report reflects that the Veteran was fired from "a lot of jobs" because of inability to "get along" with bosses.  See the February 2008 VA examination.  In statement submitted by the Veteran in January 2008, May 2008 and October 2008, the Veteran stated that he got into a fight with his boss and was fired from his job at a refinery.  See the Veteran's statements dated in January 2008 May 2008 and October 2008.  The reports above are congruent with the Veteran's testimony concerning his inability to function in a work setting.  See the December 2010 VA hearing transcript at pages 5, 6, 12 and 17 - 20.  In light of above, difficulty adapting to stressful circumstances including work or a worklike setting has been exhibited.  

Concerning an inability to establish and maintain effective relationships, the Veteran's VA outpatient treatment records reflect that the Veteran does not get along with his daughter, former wife or former mother-in-law.  See a BVA outpatient treatment record dated in February 2006.  Indeed, the March 2006 VA examination report imitates the Veteran's contentions that he has "no friends due to irritability" and "doesn't trust anyone."  The Veteran asserted that he lives with his girlfriend of 18 months, but whenever they are together, things are "quite aggravated and irritable."  The Veteran has endured two divorces, broke his first wife's nose and does not see his mother, two brothers or sister.  See the March 2006 VA examination report.  The Veteran's report concerning an assault on his former wife was verified in a statement received from her in July 2006.  See a statement from the Veteran's former wife, L.J., dated in July 2006.  Additionally, the Veteran testified that he does not like neighbors or cops at the November 2007 RO hearing.  See the November 2007 RO hearing transcript at page 3.  Moreover, the February 2008 VA examination report reflects that the Veteran describes himself as a "loner" and cannot get along with and really wants to "hurt" his landlord.  See the February 2008 VA examination.  The instances above are congruent with the Veteran's December 2010 testimony on the subject before the undersigned.  See the December 2010 VA hearing transcript at pages 7, 8 and 24.  

In short, the evidence of record indicates that the Veteran has arguably met seven of the nine criteria necessary for a 70 evaluation:  suicidal ideation, obsessional rituals which interfere with routine activities near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances including a worklike setting and inability to establish and maintain effective relationships.  

The Board notes that the Veteran's GAF scores range between 45 and 55.  See the Veteran's VA outpatient treatment records dated from March 2006 to January 2010 as well as the reports of the March 2006 and February 2008 VA examinations.  These scores indicate serious impairment.  Indeed, the Veteran's treating VA physicians, social workers and therapists have stated that the Veteran is seriously impaired as a result of his service-connected PTSD.  See statements from VA medical professionals dated in May 2007, November 2007, April 2009, and August 2009.  


Thus, the Veteran at the very least meets the criteria for the next higher rating of 70 percent.

In evaluating whether the Veteran meets the criteria for a rating higher than 70 percent, the Board concludes that the evidence of record demonstrating the inability to work as a result of PTSD, the intermittent inability to maintain minimal personal hygiene, the danger the Veteran poses to the personal safety of others, and his frequent inappropriate behavior, as discussed above, support a finding that the Veteran meets the criteria for a 100 percent rating for PTSD.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

Throughout the pendency of the appeal, the Veteran has indicated that he is frequently irritable, has had difficulty getting along with others, and that he most often isolates himself.  His social interaction is at a bare minimum.  While he has reported living with a girlfriend, he has indicated that whenever they are together, things are "quite aggravated and irritable."  In sum, the record overall reflects poor social functioning.  Additionally, he has very few, if any, leisure activities.  The Veteran's occupational functioning throughout this period has been severely impaired.  

Mental status examination has consistently revealed a depressed or anxious mood and constricted affect.  While there is no evidence of delusions or other abnormal thought processes, he has had difficulty concentrating.  

The Veteran's difficulty with social environments, his need to largely isolate himself, and his inability to work clearly indicate that his PTSD symptoms result in total occupational and social impairment.  While the Veteran was assigned a GAF score of 55, this does not match the more severe GAF scores shown in contemporaneous treatment records.  Accordingly, the Board concludes that the score of 55 is an inaccurate representation of the Veteran's functioning.  

Based upon the above findings, the Board finds that throughout the pendency of the appeal, the Veteran's disability has more nearly approximated a 100 percent disability rating.  His history demonstrates clear occupational and social impairment.  

Consideration has been given to "staged ratings" (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).
However, the Board finds that throughout the pendency of the appeal, an increased rating of 100 percent has been warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, a rating higher than 100 percent is not permissible.  Accordingly, referral for extraschedular consideration is not warranted.

ORDER

An increased rating of 100 percent for PTSD is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


